Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of appeal brief filed on 12/14/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filling a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                                        

Response to Amendment
The Amendment filed Dec. 14, 2021 has been entered. Claims 1-14 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (U.S Patent No 10,462,907) in view of Satoshi et al. (JP3557926B, English translation provided).
Regarding claim 11, Lewis teaches that, as illustrated in Fig. 2, a three-dimensional object manufacturing method for shaping a three-dimensional object through a layering and shaping method using a curable resin (i.e. referencing to Fig. 2A, the 3D printing method entails forming, in a predetermined pattern on a substrate (or build platform) 110, one or more portions of a 3D structure 102, which in this example is a bottom portion 102a of the heart-shaped structure shown in Fig. 1. Col. 9, lines 64-67 and col. 10, line 1; it is further contemplated that direct-write technology may be integrated with other 3D printing methods (e.g., inkjet printing on a powder bed, selective laser sintering of a powder bed, stereolithography, fused deposition modeling, direct inkjet printing of UV curable resins), so that different components, devices or regions of a single 3D part may be produced using different 3D printing approaches (col. 4, lines 13-20)). Lewis teaches that, the three-dimensional object manufacturing method includes a first process of layering the curable resin and shaping a shape of an exterior of the three-dimensional object while forming a cavity in an interior of the three-dimensional object (i.e. the bottom portion 102a’ (i.e. one part of a periphery of the cavity), such as a channel or cavity, as shown in Fig. 2A, for incorporation of a functional electronic device or a conductive filament in a subsequent or concurrent processing step. For example, the structural filament 112 (i.e. a droplet of a cavity portion material) may be extruded out of a first nozzle 114 (i.e. an inkjet method) and one or more conductive 
Lewis teaches that, the three-dimensional object manufacturing method includes a second process of fitting a solid body (e.g. a second IC 104b, col. 12, lines 48-49) in the cavity and further layering the curable resin on the solid body (i.e. in the example of Fig. 2F, …, and the other end is positioned to contact a second IC 104b (i.e. the solid body) that is placed after the additional portion 102b of the 3D structure 102 is formed layer by layer. Col. 12, lines 46-50). It is understandable that the three-dimensional object manufacturing method is carried out the first process and second process once or over plural times. 
However, Lewis odes not explicitly disclose that in a vertical direction of the three dimensional object, an upper side of the cavity is wider than a lower side of the cavity. 
In the same field of endeavor, 3D printing, Satoshi discloses that, as illustrated in Fig. 10 (A), the three-dimensional object manufacturing method forms the cavity with a space in which, in a vertical direction of the three-dimensional object, an upper side of the cavity is wider than a lower side of the cavity, such that the solid body (such as the inert 45) is fitted into the cavity easily.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Satoshi to provide that the formed cavity is empty or hollow having an upper side 
Regarding claim 12, Lewis teaches that, as illustrated in Figs. 9 (A-E), in the second process (i.e. fitting the solid body in the cavity) of the three-dimensional object manufacturing method a solid body (e.g. torque wrench strain sensing device 900, col. 18, lines 52-59) having a smaller specific weight than the curable resin is fitted (i.e. the main body of the torque wrench is produced by 3D printing a thermoplastic matrix (i.e. a curable resin), where the infill percentage and thickness of the neck can be varied to give the desired amount of flex for the targeted amount of applied torque col. 19, lines 5-8; As seen from Fig. 9C, there are plenty of empty spaces inside the torque wrench strain sensing device 900 to install electronics such as strain sensor 904c comprising silver-doped silicone, silver conductive filaments 906 etc., col. 18, lines 52-59; For example, as shown in Fig. 9D, the physical dimensions (i.e. width) of  strain sensor 904c comprising silver-doped silicone is smaller; it is reasonable to say that the specific weight of the torque wrench will be smaller than the curable resin).  
Regarding claim 13, Lewis teaches that, as illustrated in Fig. 2G, in the second process (i.e. fitting the solid body in the cavity) of the three-dimensional object manufacturing method the solid body (e.g. the first IC 104a) lower than a depth of the cavity is fitted.
Regarding claim 14, Lewis teaches that, as illustrated in Figs. 2F and 2G, in the second process (i.e. fitting the solid body in the cavity) of the three-dimensional object manufacturing method a plurality of layers of the curable resin (i.e. an additional 102b, col. 12, line 36) are layered until a layering surface becomes flat on an upper surface of a layer to from the cavity and the solid body.
Allowable Subject Matter
Claims 1-9 and 10 are objected to as being combined with rejected claims 11-14 in the application, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Lewis et al. (US 10,462,907) and Satoshi (JP3557926, English translation provided). Foe independent claims 1 and 10, Lewis discloses a three-dimensional object manufacturing method based on inkjet printing. However, Lewis does not specifically disclose that cavities are empty spaces. Satoshi discloses cavities having empty spaces in the three-dimensional printing object having the first sandwiching member and the second sandwiching member. However, Satoshi fails to disclose that the first sandwiching member is installed between the first cavity and the second cavity. So independent claims 1 and 10 are allowable and their depended claims (i.e. claims 2-9 depend on claim 1) will be allowable as well. 
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered. 
In response to applicant’s arguments in claims 11 (as amended) that Lewis and Satoshi do not disclose that in a vertical direction of the three dimensional object, an upper side of the cavity is wider than a lower side of the cavity, such that the solid body is fitted into the cavity easily and the combination of references is due in hindsight of the present disclosure, it is not persuasive.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Satoshi to provide that the formed cavity is empty or hollow having an upper side of the cavity being wider than a lower side of the cavity. Doing so would be possible to reduce the weight of the parts, as recognized by Satoshi (pg. 1, lines 34-37 and pg. 2, lines 38-47).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741